Citation Nr: 1737253	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-28 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel
INTRODUCTION

The Veteran served in the Tennessee Army National Guard and served in the United States Army active duty from December 2002 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case for further development in September 2015.  That development was completed, and the case has since been returned for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for right foot plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current symptoms of sleep impairment are already contemplated in her evaluation for service-connected depressive disorder not otherwise specified (NOS). She has not been shown to have a separate sleep disorder that manifested in service or that is otherwise casually or etiologically related to her military service.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by the Veteran's active service. 38 U.S.C.A. §§ 1110, 117, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notice letter in December 2010, prior to the initial decision on the claim.  Therefore, the notice timing requirement as set forth in Pelegrini has been met.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO notified the Veteran of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, as well as all identified and available post-service medical records.  The Veteran and her representative have not identified and authorized VA to obtain any outstanding, available records that are relevant to the claim.  

In addition, the Veteran was afforded a VA examination in connection with her claim in May 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds the VA examination and opinion are adequate to decide the case because they are predicated on a review of the Veteran's claims file, as well as an examination during which a medical history was solicited from the Veteran.  The report sufficiently addresses the medical issue in this case and is supported by a rationale, which allows the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the September remand, the Board finds that the AOJ substantially complied with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the Board directed that the AOJ obtain outstanding treatment records, including a private sleep study report, and afford the Veteran a VA examination and medical opinion.  Following the remand, the AOJ secured VA treatment records and provided her a VA examination in May 2016.  The AOJ also sent a letter to the Veteran in January 2016 requesting that she submit or authorize VA to obtain any private medical records, including the private sleep study.  However, to date, she has not responded, submitted records, or authorized VA to obtain such records.  The duty to assist is not a one-way street.  A claimant cannot remain passive when he has relevant information. See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself. 38 C.F.R. § 3.159(c)(1)(i)-(ii).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  The hearing focused on the elements necessary to substantiate the claims. The Veteran, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her claims. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for a disability resulting from a personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
 service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a sleep disorder is not warranted.  

The evidence of record does not show that the Veteran has a current sleep disorder that is separate from her service-connected depressive disorder not otherwise specified (NOS).  The medical records do document her as having sleeping problems, such as insomnia, and indicate that she has been prescribed medicine for her sleep.  However, those records also show that the symptomatology has been attributed to her depression. See e.g. July 2011, December 2012, November 2013 VA treatment records.  

Indeed, the May 2016 VA examiner indicated that the Veteran's insomnia was a symptom of her service-connected depression and not independent of the disorder.  In so doing, he explained that sleep disturbances are a cardinal sign of depression.  The examiner also noted the Veteran's report that she had a private sleep study in 2012, but was not diagnosed with sleep apnea.

The Board further notes that the rating criteria for the Veteran's service-connected depressive disorder NOS specifically contemplate chronic sleep impairment. See 4.130, Diagnostic Codes 9435-9434.  Indeed, in an August 2011 rating decision, the RO granted service connection for depressive disorder NOS and assigned a 50 percent evaluation effective from November 2, 2010.  In that decision, the RO specifically noted that the Veteran had sleep impairment described as insomnia, restlessness, frequent waking, and early awakening allowing her to go only get an average of 4 hours of broken sleep per night.  Thus, the Veteran's symptoms of sleep impairment are already contemplated in the 50 percent evaluation for her service-connected depressive disorder NOS, and the grant of a separate evaluation would constitute pyramiding because the symptomatology is duplicative or overlapping. See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder to include insomnia.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a sleep disorder is not warranted.


ORDER

Entitlement to service connection for a sleep disorder is denied.


REMAND

The Veteran was afforded a VA examination in April 2016 in connection with her claim for service connection for right foot plantar fasciitis.  The examiner opined that the disorder was less likely than incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he noted that there is medical evidence showing that activities that involve being on the feet can often cause plantar fasciitis, but there was no medical evidence in this case to support the onset of the Veteran's right plantar fasciitis during service.  However, the examiner did not address the Veteran's reports of symptoms in service or discuss whether the subsequent development of the disorder could have been caused or related to the duties during service.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's right foot plantar fasciitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After the above development has been completed, AOJ should refer the Veteran's claims folder to the April 2016 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a medical opinion as to the nature and etiology of the Veteran's right foot plantar fasciitis.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's right foot plantar fasciitis is causally or etiologically related to her military service, to include any symptomatology therein.  

In her May 2015 hearing testimony, the Veteran asserted that her bilateral foot pain began in service due to wearing uncomfortable boots while on her feet for long periods of time as a cook.  Her DD-214 verifies this military occupational specialty, and she is already service-connected for left foot plantar fasciitis.

In rendering this opinion, the examiner should consider the Veteran's contention and note the service treatment records reflecting treatment for left foot pain.  It should also be noted that the Veteran has stated that her foot pain was bilateral at that time, but worse in her left foot than in her right foot.

If the examiner finds the fact that there is no documented right foot symptomatology in service to be significant, he or she should explain the significance and discuss how plantar fasciitis generally presents or develops.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history," 38 C.F.R. §4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should ensure that the examination report complies with the remand directive above.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


